Citation Nr: 1134418	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder condition.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from October 1978 to January 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously before the Board in June 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the June 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 
The appellant was scheduled for a videoconference hearing before a Veterans Law Judge in January 2010, but the appellant did not report for the hearing.  Therefore, that hearing request is deemed to be withdrawn.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that June 2005 and July 2005 VA surgical treatment resulted in an additional disability or aggravation of an existing injury that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this medical treatment.

2.  The appellant has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provision of 38 U.S.C.A. § 1151 for a left shoulder condition, due to VA treatment, have not been met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims for entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder condition and entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, letters dated in March 2006 and April 2006 fully satisfied the duty to notify provisions, including notice of the elements of an 1151 claim and a TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant's Social Security Administration records have been associated with the file, as requested in the June 2010 remand.  A copy of a June 2005 consent form for the appellant's June 2005 surgery has been associated with the claims file.  Although the consent form for the July 2005 surgery was not associated with the claims file, as a full copy of a consent form has been associated with the claims file, the Board finds that there has been substantial compliance with the June 2010 remand.  The Board notes that for the reasons discussed below, the Board finds that the appellant does not have an additional left shoulder disability or aggravation of an existing injury due to the June 2005 and July 2005 surgeries.  Additionally, a July 2005 VA treatment record reflects that the appellant signed an informed consent form for the operation.  As the July 2005 consent form would not provide evidence that the appellant has an additional disability or aggravation of an injury due to the July 2005 surgery, the consent form could not affect the outcome of the claim.  Thus, the Board finds there was no prejudice to the appellant.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a November 2006 medical examination to obtain an opinion as to whether the appellant had an additional left shoulder disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or due to an event that was not reasonably foreseeable.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  In June 2010, the Board requested clarification from the November 2006 VA examiner regarding the opinion due to a handwritten word added to the VA examination report which changed the meaning of a sentence.  A June 2010 addendum opinion reflects that the VA examiner agreed with the medical opinion as written without the handwritten addition to the document.  Therefore, the Board finds that the November 2006 VA examination and June 2010 addendum are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board finds that the appellant is not eligible for TDIU on the basis that he has no service-connected disabilities.  Thus, the minimum eligibility criteria are not met on either a schedular or extraschedular basis.  A VA examination cannot alter this outcome.  The Board finds that a VA examination on the TDIU claim is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  1151 Claim

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2) (2010).  

Analysis

The appellant contends that he has an additional left shoulder disability following a July 2005 VA operation in which a broken drill bit was left in his shoulder.  In June 2005, the appellant had left shoulder surgery following a left greater tuberosity fracture.  A June 2005 VA operation report reflects that the appellant was injured three weeks before the procedure.  He did not recall the exact event causing the injury as he was intoxicated at the time.  He presented to the emergency room one and a half weeks later with complaints of pain and an inability to use his left upper extremity.  X-rays demonstrated a left greater tuberosity fracture and he was referred to the Orthopedic Clinic.  However, he did not go to his first two appointments.  Once he was seen, he was scheduled for surgery two days later.  A June 2005 consent form reflects that the appellant was informed of the risks of the procedure.  The operative procedure performed on June 24, 2005 was an open reduction internal fixation of the left greater tuberosity and proximal humerus.  The hospital discharge summary noted that he had had no complications from this surgery during his stay.  He was stable upon discharge.

A July 1, 2005 orthopedic surgery outpatient note indicates that the Veteran was seen at that time for follow-up, one week status post surgery, and that he complained of intermittent pain.  He reported that he had "bumped" the shoulder on occasion.  Loss of the fracture reduction and displacement of a fracture fragment were identified by X-ray.  It was indicated that the need for additional surgery, including the risk, benefits and potential complications, were discussed with the Veteran.  A July 12, 2005 operation report noted, as medical history, that on a post-operative follow-up, the appellant was noted to have displaced the greater tuberosity fragment that was previously fixed.  The appellant stated that he had continued pain at that visit.  Following this finding, a preoperative discussion was had with the patient in which they discussed proceeding with no further surgery or open reduction, internal fixation and possible excision or fixation of the greater tuberosity fragment.  The report reflects that the appellant indicated an understanding of his choices and elected to proceed with the revision surgery.  The preoperative diagnosis was a failed fixation of the left greater tuberosity.  On July 12, 2005, VA performed an excision of the greater tuberosity fragment, open acromioplasty, and open rotator cuff repair.  The July 2005 operation report reflects that a drill was utilized during the surgery.  While drilling the distal portion of the cortex it was noted that the drill bit had broken inside the intramedullary canal.  Orthogonal C-arm views were obtained which showed that the drill bit had migrated distally in the canal and was in fact retained intramedullary on the two orthogonal views.  The procedure was completed without removing the drill bit.  

A July 2005 VA treatment record reflects that the appellant was re-informed that he had a broken drill bit part imbedded within his humerus.  The record indicates that it was not anticipated that this would have any clinical implication or that it would interfere in any way with his surgical outcome.  The record noted that since this piece broke off within the humerus, it would not migrate.  It was the judgment of the surgeon of record that dissection and removal of the bone to retrieve this piece was contra-indicated and may have caused more harm than good.  VA treatment records reflect that the appellant received occupational therapy on his shoulder following the operation.  The appellant reported pain in his left shoulder.  (See August 2005 VA treatment record).  

A November 2006 VA examination report reflects that the appellant complained of left shoulder pain and compromised left upper extremity function.  The VA examiner noted that the pain was located on the anterior, lateral and superior aspects of the shoulder with radiation laterally to the deltoid insertion.  The appellant described the pain as a deep aching sensation upon awakening in the morning (7/10) which improved with time (4/10).  He reported that he took over-the-counter ibuprofen an average of four times per day.  The appellant did not experience true flare-ups.  However, he reported that the pain is increased with physical activity, particularly over-the-head activity.  He also described left upper extremity weakness and difficulty in placing the left upper extremity through sleeves while dressing.  He was previously employed in construction work and was unable to return to work following the injury.  

On physical examination, the appellant had a 7 cm lateral scar which was nontender, not hypertrophic and nonadherent.  He also had a 15 cm deltopectoral scar which was not tender, not hypertrophic, and nonadherent.  Clinically, there was no deltoid atrophy or atrophy of the supraspinous or infraspinous.  He was tender over the acromioclavicular joint and diffusely about the rotator cuff insertion.  There was no tenderness over the biceps tendon.  On range of motion testing, the appellant's left arm had active elevation of 120 degrees, passive elevation of 180 degrees and pain at greater than 100 degrees.  The appellant had active abduction of 110 degrees, passive abduction of 180 degrees, and painful abduction at greater than 90 degrees.  There was negligible active external rotation, which the VA examiner noted might be at least in part due to poor patient cooperation.  He had passive external rotation of 60 degrees.  The appellant had active and passive internal rotation of 80 degrees.  The arc was not painful.  There were no sensory deficits to light touch in the left upper extremity.  The VA examiner noted that the appellant was unable to perform repetitive motion of his hand from his rear pocket to the top of the head because any attempt to do this elicited pain.  

November 2006 X-rays demonstrated postsurgical changes of the greater tuberosity.  There was a retained foreign body (drill bit fragment) confined to the medullary canal of the humerus (proximal one third).  The fragment measured 3.1 cm.  The fragment had not migrated since the previous X-ray evaluation.  There was proximal humeral head migration and degenerative changes of the acromioclavicular joint.  However, there were no significant degenerative changes of the glenohumeral joint.  The diagnoses were rotator cuff tear secondary to fixation failure (failure to heal or subsequent re-tear), superior migration of the humeral head, degenerative arthritis of the acromioclavicular joint, retained foreign body (drill bit fragment) in the intramedullary humerus, and scapular dyskinesis.  

The November 2006 VA examiner opined that both surgical procedures were clearly indicated and well-accepted surgical strategies were employed.  The VA examiner noted that the appellant was well-informed pre-operatively for the potential of fixation failure.  The VA examiner found that it is less likely than not that the appellant's left shoulder condition was caused or became worse as a result of the VA medical or surgical treatment/VA training/ VA examination at the VA Medical Center.  The VA examiner stated that the appellant's shoulder condition was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the attending VA personnel.  The VA examiner noted that the treatment of the appellant's initial fracture was delayed, which may have contributed to fixation failure.  However, the delay from the injury to the surgery was a result of poor patient compliance in that multiple clinic appointments were not kept.  The VA examiner stated that the second procedure was carried out in a timely fashion and the appellant was treated in a proper manner.  

The November 2006 VA examiner provided a full rationale for his opinions.  The November 2006 VA examiner noted that isolated greater tuberosity fractures are relatively uncommon.  The VA examiner cited a study indicating that satisfactory results were generally obtained with a similar technique to that which was carried out in the patient.  However, in any surgical procedure, a satisfactory result is not a foregone conclusion.  The VA examiner noted that the fracture was subacute (greater than three weeks old) at the time of the surgery and at that point in time bone/tendon quality would have been compromised to at least some degree making fixation difficult to achieve and predisposing him to fixation failure.  The VA examiner noted that the appellant was well-informed of possible fixation failure prior to the index operation.  The VA examiner noted that poor patient compliance in regard to postoperative restrictions/rehabilitation is often a factor in fixation failure, which is difficult to document.  He noted that it may have played a role in both of the surgical procedures.  The VA examiner noted that although not strictly comparable, an overview of rotator cuff surgery may be useful.  He stated that in most series, satisfactory results as far as pain improvement are obtained approximately 85 percent of the time.  Functional recovery is less certain.  He cited a study indicating a 20 percent rate of unsatisfactory results.  

Regarding the drill bit, the VA examiner found that the broken drill bit was less likely than not (in fact extremely unlikely) to be a contributing factor in the appellant's left shoulder condition.  The VA examiner stated that any attempt to extract the drill bit would have led to significant morbidity and the decision to leave the drill bit insitu was not only acceptable, but demonstrated excellent clinical judgment.  The VA examiner noted that the broken drill bit was located in the intra medullary canal of the humerus, which would not compromise the results of the surgery.  He noted that the appellant thought that the pain he was experiencing on the lateral aspect of his arm was due to the retained drill bit.  However, this was not the case.  The VA examiner stated that the pain referred to the lateral aspect of the arm extending to the level of the deltoid tuberosity, which is commonly seen with "rotator cuff" pathology."  The VA examiner stated that this is likely the cause of the appellant's symptoms.  The VA examiner also noted that the broken drill bit was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent healthcare provider.  In a June 2010 addendum, the VA examiner stated that an article had been published citing an incident of 0.35 percent of hardware breakage during orthopedic procedures.  He noted that instrument breakage was more common in trauma cases, as was this case.  Broken hardware was removed in 5 patients and left in place in 37 patients.  None of the patients had symptoms which could be attributed to the broken hardware. 

As noted above, in determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  38 U.S.C.A. § 1701(1) defines the term 'disability' as a disease, injury, or physical or mental defect.  See Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  Congenital or developmental defects may not be service-connected because they are not considered injuries or disease under VA law and regulations.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  

The appellant has specifically contended that he has an additional disability due to the drill bit left in his shoulder following the July 2005 surgical procedure.  However, the Board finds that the appellant does not have an additional disability due to the retained drill bit.  The Board also finds that the drill bit did not aggravate the appellant's left shoulder injury.  The November 2006 VA examiner specifically found that the broken drill bit was less likely than not (in fact extremely unlikely) be a contributing factor in the appellant's left shoulder condition.  The VA examiner stated that the appellant thought that the pain he was experiencing on the lateral aspect of his arm was due to the retained drill bit.  However, the pain referred to the lateral aspect of the arm extending to the level of the deltoid tuberosity, which is commonly seen with "rotator cuff" pathology.  The VA examiner opined that this was likely the cause for the appellant's symptoms.  The VA examiner provided a rationale for his opinion and reviewed the relevant records.  Thus, the Board finds the November 2006 VA examination report to be highly probative.  

The Board finds the Veteran is competent to report complaints of left shoulder pain, and that his complaints of pain are credible.  However, as a lay person, the appellant is not competent to diagnose additional disability or to opine that he has an additional disability due to the retained surgical drill bit.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds that the probative value of the appellant's opinion is outweighed by that of the November 2006 VA examiner, who has education, training and experience in evaluating the etiology of a left shoulder disability.  The November 2006 VA examiner stated that the broken drill bit was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent healthcare provider.  However, there must be competent evidence of an additional disability to support an 1151 claim.  A broken drill bit alone, if it does not cause any additional disability or symptoms, does not constitute a disease or disability.  Thus, the Board finds that the evidence is against the appellant's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional left shoulder disability caused by the broken drill bit left in his shoulder following the July 2005 surgery.

Although the appellant has only asserted that he has an additional disability due to the drill bit in his left shoulder, the Board has also considered whether the appellant has an additional left shoulder disability or aggravation of his left shoulder injury otherwise due to the June 2005 and July 2005 surgeries.  (See March 2005 claim, February 2007 notice of disagreement, and April 2008 substantive appeal)  As noted above, the November 2006 VA examiner found that it is less likely than not that the appellant's left shoulder condition was caused or became worse as a result of the VA medical or surgical treatment/VA training/VA examination at the VA Medical Center.  The VA examiner noted that the fracture was subacute (greater than three weeks old) at the time of the June 2005 surgery and at this point in time bone/tendon quality would have been compromised to at least some degree making fixation difficult to achieve and predisposing to fixation failure.  The VA examiner noted that the failure of the June 2005 operation was likely caused by a re-tear, failure to heal, or fixation failure.  The appellant had a left greater tuberosity fracture prior to the June 2005 operation.  There is no evidence that the appellant has an additional left shoulder disability or aggravation of the left shoulder injury due to the June 2005 and July 2005 surgeries.  

Additionally, the November 2006 VA examiner found that the appellant's shoulder condition is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the attending VA personnel.  The VA examiner noted that the appellant was well-informed of possible fixation failure prior to the index operation.  The June 2005 consent form, which was signed by the appellant, reflects that known risks of the treatment/procedure included persistent pain, weakness, nonunion, malunion and need for reoperation.  The appellant's VA treatment records also reflect that he signed a consent form in July 2005.  The VA examiner noted that the treatment of the appellant's initial fracture was delayed, which may have contributed to fixation failure.  However, the delay of three weeks was due to poor patient compliance in that multiple clinic appointments were not kept, not due to attending VA personnel.  The VA examiner noted that the July 2005 surgery was carried out in a timely fashion.  As noted above, hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2010).

The Board finds that the November 2006 VA medical opinion constitutes highly probative evidence against the appellant's claim.  The medical opinion is based in part on the expertise of the examiner as an orthopedic consultant.  It is also based on a review of the medical history and a thorough physical examination, and is supported by specific reference to them.  

The Board recognizes the appellant's statements made in support of his claim.  The appellant is competent to provide statements concerning factual matters of which he has firsthand knowledge and symptoms of a disability (i.e., experiencing or observing left shoulder symptoms after the June 2005 and July 2005 VA surgeries).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the appellant is not competent to state that any left shoulder symptoms or problems are etiologically related to his June 2005 and July 2005 surgeries.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu, 2 Vet. App. at 494.  Thus, the Board finds that the appellant's assertions as to etiology are outweighed by the November 2006 VA examination and June 2010 addendum opinion.   

In sum, there has been no demonstration by competent medical, or competent and credible lay, evidence of record that June 2005 and July 2005 VA surgeries resulted in an additional left shoulder disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this medical treatment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may not be a factor in evaluating service- connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The appellant has no service-connected disabilities.  The Board cannot consider any of the appellant's present disabilities, even those for which he receives Social Security Administration disability benefits, in determining individual unemployability.  The Board concludes that the appellant is not eligible for TDIU.  As such, the Board finds that the preponderance of the evidence is against the appellant's TDIU claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder condition is denied.

Entitlement to a TDIU is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


